DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 22 through 25, 27, 32 through 36 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,957,156 to Palomo (hereinafter “Palomo”) in view of the teachings of U.S. Publication 2010/0212153 to Roth et al (hereafter “Roth”), and U.S. Publication 2001/0051450 to Ross (hereinafter “Ross”).
Claim 22:  Palomo discloses a method of assembling a power module (e.g. power distribution circuit and junction box, col. 1, lines 5-10) comprising:  
providing a substrate (12) for inclusion in the power module (in Fig. 1);
aligning a busbar (20) in connection with the substrate, the busbar for providing electrical interconnection in the power module, the busbar including a conductive distribution body portion (e.g. 22, 24, 26) and a plurality of conductive 
welding [soldering] the contact portion of each of the plurality of conductive terminals directly1 to the substrate (e.g. col. 4, lines 34-46).
Claim 23:  Palomo discloses method of assembling a power module comprising:
aligning a conductive terminal (e.g. 42) with a bonding location (e.g. 18, 36) of the power module, the conductive terminal for providing electrical interconnection in the power module, the conductive terminal including a conductive body portion (e.g. 42) having a contact portion (e.g. 46) configured to be welded [soldered] to the bonding location, the contact portion having a planar bonding surface; and
welding [soldering] the contact portion of the conductive terminal directly to the bonding location (col. 4, lines 34-46).
The contact portion contacts the substrate (at 18) and is welded to the substrate or bonding surface of the substrate, at conductive trace (30).
Palomo does not mention that the power module is configured for use in high electrical power applications [as required in Claims 22 and 23].  Palomo also does not teach that the contact portion is ultrasonically welded to the substrate [as required by Claims 22 and 23] or the bonding location [as required by Claim 23], or that the bonding surface of the contact portion is non-planar [as required by Claims 22 and 23].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the substrate for the power module of Palomo is configured for use in high electrical power applications based on the teachings of Ross that a busbar and conductive terminals used in a substrate have the ability to distribute electrical power with a high current.
Roth discloses an ultrasonic bonding process for bonding conductive terminals (30, in Fig. 1) to a substrate (e.g. 1) where a contact portion (outer surface of 30) of the conductive terminal is formed with a rounded, non-planar bonding surface (in Fig. 1E), and is ultrasonically bonded with an ultrasonic transducer (40).  The contact portion is ultrasonically welded directly to the substrate at a bonding location (e.g. 12b) or conductive trace (12, in Figs. 1G, 1H, ¶¶ [0038] to [0040]).  Roth discloses that the ultrasonic bonding process includes a protective layer (13) where the contact portion directly contacts the substrate through the protective layer (e.g. ¶ [0038]).  The advantage of the protective layer (13) allows safe applications of bonding or welding at higher temperatures (e.g. ¶ [0009]).
Roth discloses further aspects of the ultrasonic bonding process can include:
Claims 24 and 33:  Roth further discloses that the non-planar bonding surface (outer surface of 30) defines a curved profile (e.g. in Fig. 1E).
Claims 25 and 34:  Roth further discloses that one of the plurality of conductive terminals is formed from a copper material (e.g. ¶ [0025]).
Claims 27 and 36:  Roth further discloses varying a profile of the contact portion such that the contact portion has a non-planar bonding surface (e.g. circular or spherical), the contact portion being configured to be ultrasonically bonded to a substrate, wherein the step of varying is conducted before the step of ultrasonic welding (e.g. Fig. 1E).
Claim 35:  Roth further discloses an ultrasonic welding system that includes a linear ultrasonic transducer (e.g. 40, see down arrow in Fig. 1G).
Claims 32 and 41:  Roth further discloses that a portion (any portion of the outer surface of 30) of the non-planar bonding surface defines a curved profile (Fig. 1E).
Based on the teachings of Roth, Palomo can be modified by replacing the welding process of Palomo with the ultrasonic bonding process of Roth, including the use of the ultrasonic transducer, protective layer, and/or many of the other aspects mentioned above by Roth.  Moreover, the contact portion of Palomo, which is a lower end surface (46) can be changed to a non-planar bonding surface, based on the non-planar bonding surface of Roth.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palomo in light of the teachings of Roth to provide an improved bonding process thereby allowing safer bonding applications at higher temperatures.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Palomo in view of Roth and Ross, as applied to Claim 22 above, and further in view of U.S. 2016/0049743 to Betz (hereinafter “Betz”).
Palomo, as modified by Roth and Ross, disclose the claimed assembling process as relied upon above in Claim 22.  The modified Palomo process does not teach that the conductive distribution body portion and the plurality of conductive terminals are formed from a unitary piece of material.
Betz discloses a busbar (in Fig. 11) where a conductive distribution body (at 302) and a plurality of conductive terminals (e.g. 100) are formed as a unitary piece of material (e.g. ¶ [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the busbar of Palomo by forming the conductive distribution body and the plurality of conductive terminals as a unitary piece of material, as taught by Betz, to save in manufacturing steps and materials.  Such a modification to Palomo in forming the conductive distribution body and conductive terminals as a unitary piece would avoid having to manufacture each of them as totally separate pieces or separate materials, in which they can all be made from one single material.
Claims 28, 29, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Palomo in view of Roth and Ross, as applied to Claims 22, 23, 27 and 36 above, and further in view of U.S. Patent 6,379,161 to Ma (hereinafter “Ma”).

Ma discloses that a plurality of conductive terminals (e.g. 12, in Fig. 5) can be made with each having contact portions of a non-planar bonding surface or a curved profile.  The contact portion can be made by pressing a metal sheet with a press (punch machine) to vary and form the profile of the contact portion (col. 2, lines 35-41). 
Regarding Claims 29 and 38, the pressing of Ma includes punching the contact portion with the press [press machine] to vary the profile of the contact portion [e.g. forming a curve profile].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Palomo by adding a press, as taught by Ma, to mass produce a plurality conductive terminals having an accurate or desired profile.
Claims 30, 31, 39, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Palomo in view of Roth and Ross, as applied to Claims 22, 23, 27 and 36 above, and further in view of U.S. Publication 2014/0030901 to Xu et al (hereinafter “Xu”).
Palomo, as modified by Roth and Ross, disclose the claimed assembling process as relied upon above in Claims 22, 23, 27 and 36.  The modified Palomo process does not teach that the varying step includes removing material from the contact portion to vary the profile of the contact portion.

Regarding Claims 31 and 40, the varying step of Xu includes machining the contact portion to vary the profile of the contact portion [via a turning machine] for the benefit of saving manufacturing costs by not having to add an additional plating layer (e.g. ¶ [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Palomo by varying the contact portion by removing material through machining, as taught by Xu, to potentially save in manufacturing costs.

Response to Arguments
The applicants’ arguments filed as part of the submission have been fully considered, but have not been deemed to be found as persuasive.  The applicants’ argue that the prior art does not teach “ultrasonically welding the contact portion of each of the plurality of conductive terminals directly to the substrate” (lines 11-12 of Claim 22, with similar limitations in Claim 23).  However, these limitations are now met in light of the teachings of Roth, particularly that Palomo can be modified to include the ultrasonic bonding process of Roth, as expressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Non-Patent Literature to Kido et al, entitled “Development of Copper-Copper Bonding by Ultrasonic Welding for IGBT Modules”, IEEE International Electronic Manufacturing Technology Symposium (IEMT) (hereinafter “Kido”).  Kido discloses ultrasonic bonding of conductive terminals (page 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “directly” means that the sidewalls of the contact portion (46) of Paloma are in direct contact with the sidewalls of the apertures (18) of the substrate (12), thus directly contacting the substrate.